Citation Nr: 1012825	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, 
to include as secondary to service connected plantar warts.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim of service connection for a low back 
disorder.  This claim was previously before the Board and 
remanded in March 2009.  


FINDINGS OF FACT

1.  A low back disorder did not originate in service and it 
is not related to any incident of service.  

2.  The Veteran's current low back disorder is not 
aggravated by or directly related to his service-connected 
plantar warts.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a low back disorder, to include as secondary 
to service-connected plantar wart condition, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In this appeal, June 2005 and January 2007 pre-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that 
he should send the information describing additional 
evidence or the evidence itself to the VA.  The January 2007 
letter also provided notice as to how disability ratings and 
effective dates are assigned (if service connection is 
granted), and the type of evidence that impacts these types 
of determinations, consistent with Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
VA examination reports, all identified private treatment 
records.  Also of record and considered in connection with 
the appeal are various written statements submitted by the 
Veteran's representative.  Considering the claim for service 
connection for hearing loss and tinnitus in light of the 
record and the governing legal authority, the Board finds 
that the claims must be denied.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in 
service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  Service connection will also be 
presumed for certain chronic diseases, if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result 
of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progression of the nonservice-connected disease.  38 
C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service treatment records do not show a diagnosed low back 
disorder, however, the Veteran was treated for back pain on 
several occasions.  


An August 1993 VA examination report shows that the Veteran 
had multiple large plantar warts on the soles of both of his 
feet.  The examiner reported that on account of the constant 
burning and pain in the feet secondary to the plantar warts 
predominantly and then also because of a fungus infection, 
the Veteran has difficulty walking and standing for long 
periods of time.  An August 1993 VA radiology report shows 
that there was no evidence of fracture or dislocation of the 
lumbar spine and the impression noted was normal.  

A January 2007 statement for the Veteran's primary care 
physician indicated that the Veteran's onset of his back 
pain symptoms correlate with the onset of his plantar warts 
during war.  The physician stated that it was as likely as 
not that the Veteran's chronic back pain may be due to his 
plantar warts he suffered during service.  The physician 
explained that the pain from walking on his plantar warts 
caused the Veteran to walk with a kyphotic posture for a 
prolonged duration and that may have contributed to his 
chronic back pain.  A separate August 2007 note from this 
doctor was included on the Veteran's VA Form-9 and stated 
that the Veteran reported that because of pain related to 
his foot injury, he developed a significant kyphotic walking 
posture and subsequent back pain that has become chronic.  
The doctor stated that recent MRI imaging from 2004 showed 
severe spinal stenosis and bulging disc and impingement on 
epidural sac.  The doctor opined that in light of the 
historical onset of symptoms and surrounding factors, it is 
a possibility his kyphotic posture due to foot pain could 
have exacerbated disc degeneration /protusion leading to 
pain.  The doctor added that there are, of course, a 
multitude of factors involved in back pain etiologies and it 
would be difficult to rule out a definitive relation between 
his foot and back pain.  

A VA treatment record dated in March 2007 showed that the 
Veteran had chronic back pain that was multifactoral.  
Previous imaging showed spinal stenosis as one source.  It 
was noted that the Veteran also had a history of feet injury 
during war that had caused poor walking dynamics which may 
have contributed to back pain in light of his timing of pain 
onset.  

The Veteran was afforded a VA examination in May 2009.  The 
examiner opined that the lumbar spine pathology as per 
imaging of MRI would not be the result of or caused by his 
plantar warts.  There is no medical evidence or literature 
to support the contention that his lumbar spine pathology 
was caused by his plantar warts.  The examiner stated that 
the Veteran's first MRI that was done in 2001, the 
radiologist notes severe spinal stenosis L4-L5 as a result 
of a combination of factors, including short pedicules, 
diffuse disk/osteophyte complex, central disk herniation and 
facet atrophy.  The examiner opined that the severity of the 
Veteran's spinal pathology would be far beyond what would be 
expected from an altered gait.  Thus, his spinal pathology 
would not have been caused by or the result of his plantar's 
warts.  In addition, he added that it is not likely that the 
Veteran's plantar warts have been aggravated by the 
Veteran's back condition.  

The May 2009 examiner offered an addendum opinion in 
November 2009.  The examiner was asked for the rationale 
behind the opinion that it was not likely that the plantar 
warts aggravated the current back disability.  The examiner 
explained that the rationale is that "not likely" implies no 
possibility that the plantar warts aggravated his back 
condition.  This would be due to the fact that the Veteran 
reported that if the plantar warts are kept manicured, as 
per current prescribed treatment, then he is pain free 
without an altered gait.  The use of the words not likely 
was not meant to imply a possibility of aggravation.  The 
severity of this Veteran's spinal pathology is far beyond 
would be expected from an altered gait.  Thus, the back 
condition was not caused by or the result of, nor aggravated 
by, an intermittent altered gait due to plantar warts.  

In this case there is medical evidence of a current 
disability.  The May 2009 VA examiner diagnosed the Veteran 
with degenerative disc disease of the lumbar spine L4-L5 
moderate advanced hypertrophic spondolytic spondylosis, and 
moderate-severe spinal stenosis L3-L5.  With respect to 
Wallin element (2), the Veteran is service-connected for 
plantar warts.  As to Wallin element (3), the Veteran has 
submitted two separate statements from his primary care 
physician in support of the Veteran's contention that his 
current low back condition is casually related to his 
service-connected plantar warts.  

The Board points out that the fact that this private 
physician may have treated the Veteran on a regular basis 
does not add significantly to the probative value of his 
opinion.  The United States Court of Appeals for Veterans 
Claims has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
Veteran's treating physician over the opinion of a VA or 
other physician.  See, e.g., Winsett v. West, 11Vet. App. 
420 (1998), citing Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

In addition, the Board notes that the doctor couched his 
opinions in terms of possibility- he stated "it was as 
likely as not that the Veteran's chronic back pain may be 
due to his plantar warts he suffered during service may have 
contributed to his chronic back pain" and "it is a 
possibility his kyphotic posture due to foot pain could have 
exacerbated disc degeneration /protusion leading to pain," 
and "it would be difficult to rule out a definitive relation 
between his foot and back pain."  The Board notes that 
service connection may not, however, be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  

Medical opinions, such as the January and August 2007 
statements, that express medical possibilities carry little 
probative weight.  See Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in- service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

In direct contrast, the May 2009 examiner unequivocally 
stated that the Veteran's back condition was not caused by 
or the result of, nor aggravated by, an intermittent altered 
gait due to plantar warts.  The examiner explained that the 
rationale for his opinion was derived from the fact that 
when the Veteran had his first MRI in 2001, the radiologist 
noted severe spinal stenosis L4-L5 as a result of a 
combination of factors, including short pedicules, diffuse 
disk/osteophyte complex, central disk herniation and facet 
atrophy.  Thus, the radiologist found several factors that 
contributed to the Veteran's spinal stenosis and enumerated 
them in his report.  

Relying on the clinical features as detailed by radiologist, 
the VA examiner opined that the severity of the Veteran's 
spinal pathology would be far beyond what would be expected 
from an altered gait.  The May 2009 VA opinion specifically 
addresses the question of whether a disability of service 
origin caused or aggravated the Veteran's current low back 
condition.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Clearly, the examiner's conclusions were reached only after 
a review of the extensive service and post-service medical 
records and evaluation of the relative probative value of 
the clinical evidence.  Thus, the Board finds that this 
medical opinion, which addresses the question of causation 
in a direct and non-speculative way,-which weighs against 
the claim-is entitled to more weight.  See Hayes, 5 Vet. 
App. at 69-70; see also Guerrieri, 4 Vet. App. at 470-471.

Thus, the Board finds that the balance of evidence of record 
does not support service connection for a low back disorder.  
Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion as to medical causation.  To the extent 
that the Veteran himself has related his current symptoms to 
his service connected plantar warts, the Board notes that a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as a 
determination of etiology.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT 
v. Brown, 9 Vet. App. 195, 201 (1996).  For these reasons, 
the claim fails to satisfy the medical nexus requirement.  

The Board has considered the Veteran's claim for service 
connection for low back disorder on a direct basis as well.  
Although there is a currently diagnosed low back condition 
and service treatment records which show complaint of low 
back pain, there is no medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder, 
to include as secondary to service-connected plantar warts, 
is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


